DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry of PCT/US2017/037229 filed June 13, 2017 which claims priority from U.S. Provisional Application No. 62/349,531, filed on June 13, 2016. 

Response to Amendment
	 Applicant’s amendment filed December 21, 2021, adding new claims 21-30 has been entered. Claims 1-10 and 12-14 were previously canceled.  Claims 11 and 15-30 are currently pending and presented for examination.

Response to Arguments
Applicant's arguments and declaration under 37 CFR 1.132 filed December 21, 2021 with respect to the rejection under 35 USC 103 over Helton et al. have been fully considered but they are not persuasive. 
The declaration under 37 CFR 1.132 at paragraphs 14-15 states that Helton does not teach combining the antipsychotic drug with the common opioid analgesics including morphine, oxycodone and hydrocodone.  

 The declaration under 37 CFR 1.132 at paragraphs 16-19 states that there is no disclosure in Helton that treatment of pain by an atypical antipsychotic and an opioid inherently reduces the abuse liability of that opioid in the patient, and there is no mention of addiction or opioid abuse in Helton.  The declaration further states that one of ordinary skill in the art would not read Helton and understand that a fixed dose combination of an antipsychotic and an opioid would reduce the abuse liability of such opioid.  Moreover, the declaration states that Helton clearly teaches that atypical antipsychotics are effective over a wide dosage range, however, it is desirable to administer a dosage that is as low as possible….For example, dosages per day of the atypical antipsychotic will normally fall within the range of about 0.5 mg to about 300 mg per day and the drug used in the treatment of pain in the composition would be from 3 to 1000 times this amount. The declarant states that low doses of atypical antipsychotics in the ratios taught in Helton, 1:1000 to 1:100 are unlikely to lead to a decrease in abuse liability.  For example, low doses of dopamine D2 receptor antagonists actually increase drug self-administration.  In paragraph 20 of the 
These arguments are found not persuasive since it is clear that Helton teaches the use of an analgesic amount of an atypical antipsychotic drug.  Moreover, Helton specifically teaches a dosage form which contains an atypical antipsychotic and another drug used to treat pain such as an opiate analgesic wherein the preferred weight ratio of the atypical antipsychotic and the other drug used to treat pain is from about 1 to about 3 [0028].  Helton specifically teaches that the amount of the other drug used to treat pain is the compound that is adjusted based on the preferred ratio, and not the amount of the atypical antipsychotic drug as declarant discussed in paragraph 20 of the declaration.  Thus, Helton teaches an analgesic amount of the atypical antipsychotic drug which is within the range of about 0.5 mg to about 300 mg per day [0029].  Helton further teaches that the other drug used to treat pain is adjusted in the composition which would be 3 times the amount of the atypical antipsychotic drug (for the preferred 1:3 ratio) [0029].
Thus, the Declarant’s argument is found not persuasive since no evidence has been provided demonstrating that an analgesic amount of the atypical analgesic as taught in the prior art would not be the same amount as claimed which reduces the abuse liability of the opioid.  The claims of the instant application claim administration of 2.5 mg to 30 mg of olanzapine equivalent doses.  Helton et al. (U.S. Patent No. 6,258,807 B1) teaches that an analgesic dosage of olanzapine is from about 5 mg to about 30 mg per day (see claim 2).  Shannon et al. (U.S. Patent No. 5,945,416 of record) also teaches that the analgesic dosage of olanzapine is from about 0.1 mg to prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the 
Therefore, even though the prior art does not teach that the method disclosed therein will result in reducing the abuse liability of an opioid, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Thus, the declaration under 37 CFR 1.132 is found not persuasive in overcoming the rejection of record.
	Applicant argues that the claims recite treating a subject in need of reduction of abuse liability of the opioid and Helton does not teach that the formulation is for reduction of abuse liability of the opioid.  Applicant argues that a patient’s risk of abuse is assessed as part of opioid therapy using risk-assessment tools which does not need to be claimed.  
It is maintained that all subjects being treated with an opioid are at risk for addiction and therefore are in need of reduction of abuse liability of the opioid.  In the background of the instant specification it is stated that “Prescription drugs are, after marijuana, the most commonly abused substances in the United States. Even patients who take pain medications for legitimate reasons may become addicted. Indeed, it is estimated that as many as 1 in 4 patients using opioid-based management for cancer pain become addicted to their medications.”   Thus, the subject in the prior art who is In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues that Helton discloses very large lists of analgesics that can be combined with the atypical antipsychotic drugs and does not specifically disclose a combination including an opioid drug.
This argument is found not persuasive since the list of preferred other agents used to treat pain is not broad and only encompasses 10 compounds of which 4 are opioid compounds (meperidine, alphaprodine HCl, fentanyl, and tramadol) (see claim 17).  Thus, Helton et al. specifically teaches treating pain comprising the administration of an atypical antipsychotic drug such as risperidone, quetiapine, or ziprasidone in combination with opioid drugs such as meperidine (Demerol), alphaprodine hydrochloride, fentanyl, or tramadol (see claims 15-17).  Thus, a person of ordinary skill in the art can clearly envisage selecting an opioid compound such as fentanyl or 
Thus, for reasons of record and for the reasons detailed above, the previous rejection under 35 USC 103 over Helton et al. is hereby maintained and reproduced below.  A new rejection of new claims 21-30, necessitated by Applicant’s amendments to the claims is detailed below.  This action is FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

There is no disclosure in the instant specification of any additional step of identifying a subject in acute pain as being at risk for abuse of morphine, hydrocodone or oxycodone.  The instant specification does not teach how to identify a subject in acute pain as being at risk for abuse of morphine, hydrocodone or oxycodone.  Thus, said limitation represents new matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Helton et al. U.S. Publication No. 2003/0013689 A1 (Provided on IDS) in view of Leucht et al. (Schizophrenia Bulletin, 2015, vol. 41 no. 6 pages 1397-1402).
Claims 11 and 15-20 of the instant application claim a method for reducing pain in a subject and reducing the abuse liability of an opioid for a subject, the method comprising administering a therapeutically effective fixed dose pharmaceutical composition containing an atypical antipsychotic drug and an opioid, or pharmaceutically acceptable derivatives thereof, to the subject in need of reduction of abuse liability of the opioid, the pharmaceutical composition containing about 2.5 mg to 30 mg of olanzapine equivalent doses of one of quetiapine, risperidone, or ziprasidone as the atypical antipsychotic drug and about 10 mg to 200 mg of morphine equivalent doses of the opioid.
Helton et al. teaches a method for treating pain comprising administering an effective amount of an atypical antipsychotic selected from the group consisting of risperidone, clozapine, Seroquel (quetiapine), sertindole, ziprasidone, and zotepine and another drug used in the treatment of pain [0008]-[0009].  Helton et al. teaches that the other drug used in the treatment of pain used primarily for the symptomatic relief of pain 
Helton et al. teaches that a preferred composition is a weight ratio of atypical antipsychotic to the other drug from about 1 part of the atypical antipsychotic to from about 1 part to about 100 parts of the other drug and most preferably from about 1 part of the atypical antipsychotic to from about 1 part to about 3 parts of the other drug [00100].  The preferred other drug used in the treatment of pain is selected from the group consisting of aspirin, acetaminophen, paracetamol, indomethacin, Tylenol #3, tricyclic antidepressants (for example desipramine, imipramine, amitriptyline, nortriptyline), anticonvulsants (for example, carbamazepine, valproate), and serotonin reuptake inhibitors (for example, fluoxetine, paroxetine, sertraline), mixed serotonin-norepinephrine reuptake inhibitors (for example venlafaxine, duloxetine), serotonin receptor agonists and antagonists, cholinergic (muscarinic and nicotinic) analgesics, adrenergic agents, and neurokinin antagonists [0011] [0014].  Helton et al. further teaches another preferred group of Drug Used in the Treatment of Pain is nonopiate analgesics, wherein the term "nonopiate analgesics" refer to compounds including, but not limited to Butorphanol, Propoxyphene, meperidine (Demerol), alphaprodine hydrochloride, fentanyl, and tramadol [0015].
Helton et al. teaches that atypical antipsychotics are effective over a wide dosage range; however, it is desirable to administer a dosage that is as low as possible, for example, dosages per day of the atypical antipsychotic will normally fall within the range of about 0.5 mg to about 300 mg per day and the drug used in the treatment of pain in the composition would be from 3 to 1000 times this amount [0029].  Helton et al. 
Helton et al. teaches that typical compositions include an atypical antipsychotic or a pharmaceutically acceptable acid addition salt thereof and one or more another Drug Used in the Treatment of pain, associated with a pharmaceutically acceptable excipient which may be a carrier, or a diluent or be diluted by a carrier, or enclosed within a carrier which can be in the form of a capsule, sachet, paper, or other container [0035].  Example 1 of Helton et al. teaches formulating a composition comprising an atypical antipsychotic and another drug used in the treatment of pain in a single formulation [0059]-[0065].  
Helton et al. claims a method of treating pain comprising administering an analgesic dose of a composition comprising an atypical antipsychotic selected from risperidone, clozapine, Seroquel (quetiapine), sertindole, ziprasidone and zotepine and one or more drug used in the treatment of pain such as Tylenol #3 (codeine and acetaminophen), Butorphanol, Propoxyphene, meperidine (Demerol), alphaprodine hydrochloride, fentanyl, or tramadol (claims 15-17).  Thus Helton et al. specifically teaches treating pain comprising the administration of an atypical antipsychotic drug such as risperidone, quetiapine, or ziprasidone in combination with opioid drugs such as codeine, Butorphanol, Propoxyphene, meperidine (Demerol), alphaprodine hydrochloride, fentanyl, or tramadol.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Helton et al. does not specifically exemplify a formulation comprising an atypical antipsychotic and an opioid.
However, Helton et al. teaches that among the preferred compounds for another drug used in the treatment of pain is Tylenol #3 which is a combination of prima facie case of obviousness can still be established since picking one of a finite number of known solutions to a known problem is prima facie obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). 
Thus Helton et al. renders obvious a composition for the treatment of pain comprising an atypical antipsychotic selected from risperidone, clozapine, quetiapine, sertindole, ziprasidone, and zotepine in combination with Tylenol #3 which is a combination of the opioid codeine and acetaminophen, or fentanyl or other opioids selected from Butorphanol, Propoxyphene, meperidine (Demerol), alphaprodine hydrochloride, and tramadol.
With respect to the dosages of the opioid as claimed, Helton et al. teaches amounts of the components that are within the amounts as claimed in the instant In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). Moreover, an ordinary skilled artisan would necessarily arrive at the dosages as claimed since the prior art teaches the same method as claimed which is for reducing pain.
With respect to the limitation of reducing the abuse liability of an opioid as claimed in claim 11 of the instant application, since Helton et al. renders obvious the same method as claimed, i.e. a method for reducing pain in a subject comprising administering to the subject a therapeutically effective fixed dose pharmaceutical composition comprising an atypical antipsychotic drug, and an opioid, or pharmaceutically acceptable derivatives thereof, reducing the abuse liability of the opioid will necessarily occur in the prior art.  Thus, even though the prior art does not specifically state that the abuse liability of the opioid will be reduced, said effect will necessarily occur by following the teachings of the prior art and administering the same compounds in overlapping amounts for the treatment of pain.  Please note, the In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated or rendered obvious. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use.  See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. “While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition.” 363 F.2d at 934, 150 USPQ at 628 (emphasis in original).).  
With respect to the  limitation of treating a subject in need of reduction of abuse liability of the opioid, all subjects being treated with an opioid are at risk for addiction and therefore are in need of reduction of abuse liability of the opioid.  Thus, the subject 
Thus, the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Claims 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Shannon et al. U.S. Patent No. 5,945,416 (Provided on IDS) in view of Helton et al. U.S. Publication No. 2003/0013689 A1 (Provided on IDS).
Claims 21-30 of the instant application claim a method for reducing acute pain in a subject and reducing the abuse liability of an opioid for a subject, the method comprising: administering to the subject a therapeutically effective fixed dose pharmaceutical composition containing an atypical antipsychotic drug and the opioid, or pharmaceutically acceptable derivatives thereof, the pharmaceutical composition containing about 2.5 mg to 30 mg of olanzapine equivalent doses of one of quetiapine, risperidone, or ziprasidone as the atypical antipsychotic drug and about 10 mg to 200 mg of morphine equivalent doses of one of morphine, hydrocodone, or oxycodone as the opioid.
Shannon et al. teaches a method for treating pain using a composition comprising olanzapine and a drug useful for the treatment of pain (abstract).
Shannon et al. teaches that surprisingly, olanzapine can be particularly useful for treating pain when used in combination with a Drug Useful in the Treatment of Pain, more specifically, the invention provides a method of synergistically treating pain in an 
 Shannon et al. teaches that a preferred composition is a weight ratio of olanzapine to Drug Useful in the Treatment of Pain of about one (1) part olanzapine to about one (1) to about hundred (100) parts Drug Useful in the Treatment of Pain, wherein an especially preferred ratio is about one part olanzapine (1) to from about one (1) to about thirty (30) parts Drug Useful in the Treatment of Pain, and a further preferred ratio may be about one part olanzapine to from about one (1) to about ten (10) parts Drug Useful in the Treatment of Pain, and a final preferred ratio may be about one (1) part olanzapine to about one (1) to about three (3) parts Drug Useful in the Treatment of Pain (column 1 line 65-column 2 line 8).
Shannon et al. teaches that a suitable other drug useful in the treatment of pain is an opioid or opioid compound, wherein preferred opioid compounds are selected from the group consisting of morphine, codeine, meperidine, methadone, propoxyphene, levorphanol, hydromorphone, oxymorphone, oxycodone, brompton's cocktail, pentazocine, butorphanol, nabuphine, and buprenorphine.(column 5 lines 42-49).
Shannon et al. teaches that Olanzapine is effective over a wide dosage range; however, it is desirable to administer a dosage that is as low as possible, for example, dosages per day of the olanzapine will normally fall within the range of about 0.1 mg to about 30 mg per day and the Drug Useful in the Treatment of Pain in the composition would be from about 3 to about 1000 times this amount (column 6 lines 27-35).
Shannon et al. further teaches that the dosage administered will, of course, vary depending on known factors such as the pharmacodynamic characteristics of the 
Shannon et al. teaches that pain preferably refers to chronic pains such as neuropathic pain and post-operative pain (column 6 lines 57-59).
Shannon et al. specifically discloses morphine and olanzapine at a ratio of one part olanzapine to ten parts morphine and at a ratio of one part olanzapine to 30 parts morphine (column 10 lines 9-11). 
Claims 1, 4, 10-11, 13 and 14 of Shannon et al. specifically claim a composition for treating pain comprising olanzapine and a drug useful for the treatment of pain wherein said drug is an opioid selected from the group consisting of morphine, oxymorphone, oxycodone, hydromorphone, codeine and methadone.
Claims 28 and 33 of Shannon et al. specifically claim a method of treating pain comprising administering a composition for treating pain comprising olanzapine and a drug useful for the treatment of pain wherein said drug is an opioid.
Thus Shannon et al. specifically discloses and claims the combination of a therapeutically effective fixed dose pharmaceutical composition comprising an atypical antipsychotic drug which is olanzapine, and an opioid selected from the group consisting of morphine, oxymorphone, oxycodone, hydromorphone, codeine and methadone for reducing pain including post-surgical pain.  

Helton et al. teaches an invention very similar to Shannon et al. except Helton teaches combining other atypical antipsychotic drugs with another compound useful for the treatment of pain.  Helton et al. teaches a method for treating pain comprising administering an effective amount of an atypical antipsychotic selected from the group consisting of risperidone, clozapine, Seroquel (quetiapine), sertindole, ziprasidone, and zotepine and another drug used in the treatment of pain [0008]-[0009].  
Helton et al. teaches a method for treating pain comprising administering an effective amount of an atypical antipsychotic selected from the group consisting of risperidone, clozapine, Seroquel (quetiapine), sertindole, ziprasidone, and zotepine and another drug used in the treatment of pain [0008]-[0009].  Helton et al. teaches that the other drug used in the treatment of pain used primarily for the symptomatic relief of pain may be divided into four major groups: 1) opiate analgesics; 2) non-opiate analgesics; 3) analgesics and antipyretics; and 4) nonsteroidal anti-inflammatory drugs [0014].
Helton et al. teaches that a preferred composition is a weight ratio of atypical antipsychotic to the other drug from about 1 part of the atypical antipsychotic to from about 1 part to about 100 parts of the other drug and most preferably from about 1 part of the atypical antipsychotic to from about 1 part to about 3 parts of the other drug [00100].  The preferred other drug used in the treatment of pain is selected from the group consisting of aspirin, acetaminophen, paracetamol, indomethacin, Tylenol #3, tricyclic antidepressants (for example desipramine, imipramine, amitriptyline, nortriptyline), anticonvulsants (for example, carbamazepine, valproate), and serotonin 
Helton et al. teaches that atypical antipsychotics are effective over a wide dosage range; however, it is desirable to administer a dosage that is as low as possible, for example, dosages per day of the atypical antipsychotic will normally fall within the range of about 0.5 mg to about 300 mg per day and the drug used in the treatment of pain in the composition would be from 3 to 1000 times this amount [0029].  Helton et al. teaches that usually, the daily dosage can be such that the active ingredient is administered at a daily dosage of from about 0.2 mg to about 50 mg atypical antipsychotic and from about 0.6 to about 500 mg of another Drug Used in the Treatment of pain [0033].
Example 1 of Helton et al. teaches formulating a composition comprising an atypical antipsychotic and another drug used in the treatment of pain in a single formulation [0059]-[0065].  
Helton et al. claims a method of treating pain comprising administering an analgesic dose of a composition comprising an atypical antipsychotic selected from risperidone, clozapine, Seroquel (quetiapine), sertindole, ziprasidone and zotepine and 
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Shannon et al. which teaches combining the atypical antipsychotic compound olanzapine with an opioid such as morphine for the treatment of pain, with the teachings of Helton et al. which teaches combining other atypical antipsychotic compounds selected from the group consisting of risperidone, clozapine, quetiapine, sertindole, ziprasidone, and zotepine with opioid compounds for the treatment of pain.  Thus, it is clear from the prior art cited that atypical antipsychotic compounds can be combined with opioids for an improved treatment of pain.  Thus, a person of ordinary skill in the art would have been motivated to substitute one atypical antipsychotic drug for another known antipsychotic drug known for the treatment of pain with a reasonable expectation of predictable results.  Thus, substituting the atypical antipsychotic compound of Shannon, i.e. olanzapine, for quetiapine, risperidone or ziprasidone which as taught by Helton et al. are also useful for the treatment of pain is prima facie obvious since substituting one known compound for another having similar functions with the expectation of predictable results would have been within the purview of an ordinary prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
With respect to the dosages of the opioid as claimed, Shannon et al. teaches amounts of the components that are within the amounts as claimed in the instant 
With respect to the limitation of reducing the abuse liability of an opioid as claimed, since Shannon et al. renders obvious the same method as claimed, i.e. a method for reducing pain in a subject comprising administering to the subject a therapeutically effective fixed dose pharmaceutical composition comprising an atypical antipsychotic drug, and an opioid, or pharmaceutically acceptable derivatives thereof, reducing the abuse liability of the opioid will necessarily occur in the prior art.  Thus, even though the prior art does not specifically state that the abuse liability of the opioid will be reduced, said effect will necessarily occur by following the teachings of the prior art.  Please note, the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use.  See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including 
With respect to the limitation of treating a subject in need of reduction of abuse liability of the opioid, as well as identifying a subject in acute pain as being at risk for abuse of morphine, hydrocodone or oxycodone, said limitations are rendered obvious since all subjects being treated with an opioid for pain are at risk for addiction and therefore are in need of reduction of abuse liability of the opioid.  Thus, the subject in Shannon et al. who is being treated for pain comprising the administration of an opioid is inherently at risk of addiction and thus the subject is inherently in need of reduction of abuse liability of the opioid as claimed in the instant claims.  
Thus, the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Reference Pertinent to the instant invention:
Helton et al. (U.S. Patent No. 6,258,807 B1)

Conclusion
Claims 11 and 15-30 are rejected.  Claims 1-10 and 12-14 are canceled.  No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM